                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


CLOSE QUARTERS LLC                                  CASE NO. 3:19-CV-00888

VERSUS                                              JUDGE TERRY A. DOUGHTY

BOARD OF COMMISSIONERS, FIFTH                       MAG. JUDGE JOSEPH PEREZ-MONTES
LOUISIANA LEVEE DISTRICT



                                            JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED, ADJUDGED AND DECREED that defendant’s Rule 12(b)(1) motion

 to dismiss for lack of subject matter jurisdiction [doc. # 6] is DENIED.

        Monroe, Louisiana, this 6th day of December, 2019.




                                                      _____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
